DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCallister et al (US 2007/0,165,743; hereinafter McCallister).
 	Regarding claim 12, McCallister disclose a transmitter (fig. 1) for transmitting signals, the transmitter comprising: 
 	a first mixer (mixer 44) configured to mix a baseband signal (41) with a first oscillator signal (46) to produce a very-low intermediate frequency (VLIF) signal (26) (output signal 26 remains at around baseband frequency or substantially very low intermediate frequency; paras. [0039]-[0041]), wherein the first oscillator signal comprises a VLIF (control element 50 causes digital synthesizer 48 to generate IF oscillation signal 46 at substantially 0 Hz for WB multichannel communication signal 26; ¶ [0040]) and the VLIF is greater than half of a channel bandwidth (¶ [0040]); and 
an RF circuit (62, 68, 80, 82) comprising a second mixer (upconverter 62), wherein: the second mixer (62) is configured to mix the VLIF signal with a second oscillator signal (LO signal 65) to produce a radio frequency (RF) signal (RF signal 66, 84) (¶ [0047]); and the RF circuit (62, 68, 80, 82) is configured to transmit the RF signal (RF signal 84) (paras. [0058]-[0059], [0040]).
 	Regarding claim 14, McCallister disclose the transmitter of claim 12, wherein the first mixer is a digital mixer (44) (FIG. 1).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 10-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over McCallister et al (US 2007/0,165,743; hereinafter McCallister) in view of Manku et al (US 7,016,662; hereinafter Manku).
 	Regarding claims 1 and 15, McCallister disclose a transmitter and its method for transmitting signals (fig. 1), the transmitter comprising: 
a memory (memory; ¶ [0043]) storing instructions and a controller (control element 50; ¶ [0043]) configured to execute the instructions to cause the transmitter to: 
determine whether a value of transmitter power level is less than a threshold; responsive to a determination that the value of power level is less than the threshold: (paras. [0032]-[0033]);
mix (via mixer 44) a baseband signal (41) with a first oscillator signal (46) to produce a very-low intermediate frequency (VLIF) signal (26) (output signal 26 remains at around baseband frequency or substantially very low intermediate frequency; paras. [0039]-[0041], [0035]); 
mix (by second mixer 62) the VLIF signal (26) with a second oscillator signal (65) to produce a radio frequency (RF) signal (RF signal 66, 84) (¶ [0047]); and 
transmit (via antenna 82) the RF signal (RF signal 84) (paras. [0058]-[0059], [0040]).  McCallister do not explicitly disclose determine whether a value of transmitter power is less than a threshold; responsive to a determination that the value of transmitter power is less than the threshold, mixing the baseband signal with a first oscillator signal to produce a very low intermediate frequency signal. In the same field of endeavor, Manku disclose determine whether a value of transmitter power is less than a threshold; responsive to a determination that the value of transmitter power is less than the threshold, mixing the baseband signal with a first oscillator signal to produce an intermediate frequency signal (generating the inputs to the two mixers 142 and 144 by means of signal generation blocks 148 and 150, the input to these local oscillator generation blocks 148 and 150 is an oscillator which does not have a significant amount of signal power at the frequency of the desired output RF signal, power measurement of the RF output signal is performed by power measurement unit and power detector 152, 154 and compared with an inherent threshold to detect power level; col 9, line 29 - col 10, line 9; fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to measure the radio frequency output power level and mixing the baseband signal with the first local oscillator signal to produce an intermediate signal based thereon.
 	Regarding claims 2 and 16, McCallister and Manku disclose the transmitter and method of claim 1 and 15 respectively, wherein: McCallister disclose the first oscillator signal comprises a VLIF (control element 50 causes digital synthesizer 48 to generate IF oscillation signal 46 at substantially 0 Hz for WB multichannel communication signal 26; ¶ [0040]); and the second oscillator signal comprises an oscillator frequency, wherein the oscillator frequency is equal to a carrier frequency minus the VLIF (paras. [0040]-[0041], [0052]).  
 	Regarding claims 3 and 17, McCallister and Manku disclose the transmitter and method of claim 1 and 15 respectively, wherein McCallister disclose the VLIF is greater than half of a channel bandwidth (¶ [0040]).  
 	Regarding claim 6, McCallister and Manku disclose the transmitter of claim 2, wherein McCallister disclose the transmitter is inherently configured to transmit data within a frequency band between the carrier frequency and the carrier frequency plus the VLIF (paras. [0064], [0058], [0069]).  
 	Regarding claim 10, McCallister and Manku disclose the transmitter of claim 1, wherein the transmitter is an inherent wireless transmitter (wireless transmitter transmitting wireless signal 84 via antenna 82; paras. [0058]-[0059]).
 	Regarding claim 11, McCallister and Manku disclose the transmitter of claim 1, wherein: the baseband signal comprises a digital baseband signal (digital baseband signal 41); the first oscillator signal comprises a digital oscillator signal (48); and the controller (50) is configured to execute the instructions to cause the transmitter to mix the digital baseband signal (41) with the digital oscillator signal (46) to produce the VLIF signal (26) (¶ [0040]).  
 	
Allowable Subject Matter
Claims 4-5, 7-9, 13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claims 4 and 18, McCallister and Manku disclose the transmitter and method of claim 3 and 17 respectively, wherein the cited prior art fails to disclose or fairly suggest the VLIF is less than the half of the channel bandwidth plus an out-of-band bandwidth.  
 	Regarding claim 5, McCallister and Manku disclose the transmitter of claim 2, wherein the cited prior art fails to disclose or fairly suggest the VLIF is equal to half of a channel bandwidth plus one hundred kilohertz.  
 	Regarding claim 7, McCallister and Manku disclose the transmitter of claim 1, wherein the cited prior art fails to disclose or fairly suggest the VLIF signal comprises a first VLIF; an oscillator frequency is equal to a carrier frequency plus a second VLIF; and the first VLIF is equal to the oscillator frequency minus a system-specific frequency.  
 	Regarding claim 8, the cited prior art fails to disclose or fairly suggest the transmitter of claim 7, wherein the transmitter is configured to transmit data in accordance with the system-specific frequency.  
 	Regarding claim 9, McCallister and Manku disclose the transmitter of claim 1, wherein the cited prior art fails to disclose or fairly suggest the oscillator signal is a first oscillator signal, the RF signal is a first RF signal, and the controller is further configured to cause the transmitter to: responsive to a determination that the value of transmitter power is not less than the threshold: mix the baseband signal with a second oscillator signal to produce a second RF signal, wherein the second oscillator signal comprises a carrier frequency; and transmit the second RF signal.   
 	Regarding claim 13, McCallister disclose the transmitter of claim 12, wherein the cited prior art fails to disclose or fairly suggest the VLIF is less than the half of the channel bandwidth plus an out-of-band bandwidth.  
 	Regarding claim 19, McCallister and Manku disclose the method of claim 15, wherein the cited prior art fails to disclose or fairly suggest the VLIF signal comprises a VLIF; the second oscillator signal comprises an oscillator frequency, wherein the oscillator frequency is equal to a carrier frequency plus the VLIF; and the VLIF is equal to a system-specific frequency minus the oscillator frequency.  
 	Regarding claim 20, McCallister and Manku disclose the method of claim 15, wherein the cited prior art fails to disclose or fairly suggest the oscillator signal is a first oscillator signal and the RF signal is a first RF signal, the method further comprising: responsive to a determination that the value of transmitter power is not less than the threshold: mixing the baseband signal with a second oscillator signal to produce a second RF signal, wherein the second oscillator signal comprises a carrier frequency; and transmitting the second RF signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LANA N LE/Primary Examiner, Art Unit 2648